Case 2:18-cr-20010-PKH Document 190                   Filed 02/20/19 Page 1 of 1 PageID #: 749



                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                        FORT SMITH DIVISION



CRIMINAL NO. 18-20010-005                        USA v. CHRISTOPHER MITCHELL HARBOUR

COURT PERSONNEL:                                 APPEARANCES:

JUDGE:     P. K. HOLMES, III                     GOVERNMENT: CANDACE TAYLOR

CLERK:     JANE ANN SHORT                        DEFENDANT:         RUSSELL WOOD

REPORTER: RICK CONGDON


                                        SENTENCING MINUTES

On this date the above-named defendant appeared in person and with counsel for sentencing.

(X)     Inquiry made that defendant is satisfied with counsel.
(X)     Court determined that defendant and counsel have had opportunity to read and discuss
        presentence investigation report.
(X)     Presentence investigation report reviewed and adopted in open court.
(X)     Court expressed final approval of plea agreement.
(X)     Attorney for government afforded opportunity to make statement to court.
(X)     Counsel for defendant afforded opportunity to speak on behalf of defendant.
(X)     Defendant afforded opportunity to make statement.
(X)     Court proceeded to impose sentence as follows:

        46 months imprisonment; 3 years supervised release; no fine imposed.

(X)     Defendant ordered to comply with standard conditions of supervised release.
(X)     Defendant ordered to comply with the following special conditions of supervised release:

        Defendant shall submit to inpatient or outpatient substance abuse testing, evaluation, counseling,
        and/or treatment, as deemed necessary and directed by the U.S. Probation Office.

        Defendant shall submit to a search of his person, real and/or personal property, residence, place
        of business or employment, and/or vehicle(s) conducted by the U.S. Probation Office based upon
        reasonable suspicion of criminal activity or a violation of any condition of supervised release.

(X)     Defendant ordered to pay total special assessment of $100.00 for Count 1, which shall be due
        immediately.
(X)     Defendant advised of right to appeal sentence imposed.
(X)     Government’s motion to dismiss Counts 9 and 10 of the indictment granted by the court.
(X)     Defendant remanded to custody of the USMS.

DATE:    February 20, 2019
                                                         Proceeding began:       3:09 pm

                                                                     ended:      3:30 pm
